Citation Nr: 0933222	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  05-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left knee degenerative 
arthritis as secondary to service-connected right knee 
degenerative osteoarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to August 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The issue before the Board today 
was previously remanded in June 2007 and November 2008 for 
further evidentiary and procedural development.  As discussed 
below, the Board finds that there was not substantial 
compliance with its remand.  Nevertheless, it concludes that 
it may proceed with a decision at this time because it is 
awarding the Veteran full benefits sought on appeal.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2007; a transcript of that hearing is 
associated with the claims folder.


FINDING OF FACT

The competent evidence is in equipoise as to the issue of 
whether the Veteran's left knee degenerative arthritis has 
been chronically worsened by his service-connected right knee 
degenerative osteoarthropathy.


CONCLUSION OF LAW

Left knee degenerative arthritis is proximately due to 
service-connected right knee degenerative osteoarthropathy.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002); 38 C.F.R. 
§ 3.310 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran asserts that he is entitled to service connection 
for left knee degenerative arthritis as secondary to right 
knee arthritis.  With respect to the law regarding secondary 
service connection, the Board notes that there was an 
amendment to the pertinent regulatory provisions during the 
pendency of this appeal.  38 C.F.R. § 3.310 (2008).  See 71 
Fed. Reg. 52744-47 (Sept. 7, 2006).  Prior to this regulatory 
amendment, secondary service connection was warranted for a 
disability when the evidence demonstrates that the disability 
for which the claim is made is proximately due to or the 
result of a service-connected disease or injury or that a 
service-connected disease or injury has chronically worsened 
the disability for which service connection is sought.  38 
C.F.R. § 3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  As such, the Board will 
apply the version most favorable to the Veteran, which, in 
the present case, is the old version of 38 C.F.R. § 3.310.  
38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Veteran's medical records reflect that he has been 
treated for many years for service-connected severe 
degenerative arthritis of the right knee.  In June 1994, the 
he presented for private evaluation following an altercation 
with an inmate at the correctional facility where he worked.  
See Dr. J.F.P. Treatment Record dated June 28, 1994.  He 
reported that he had to wrestle an inmate to the ground and 
wound up falling on cement on both knees.  It was the 
Veteran's impression that there was something loose in his 
left knee; he also complained of recurrent pain in his right 
knee.  See id.  Further evaluation of the Veteran, including 
arthroscopy and chondroplasty, revealed preexisting arthritic 
changes in the left knee with a superimposed cartilage 
injury.  See Dr. J.F.P. Treatment Records dated July 28, 
1994, and July 15, 1995.  Thereafter, the Veteran continued 
to complain of worsening left knee problems.  The most recent 
radiographic evidence of record shows that he has been 
diagnosed with mild loss of cartilage and mild degenerative 
joint disease.  See VA Examination Report dated in May 2008.  

In support of his claim for secondary service connection, the 
Veteran submitted a February 2005 statement from his former 
physician, Dr. J.F.P. which indicates that he incurred 
injuries to his right and left knees in 1994 during an inmate 
altercation, and that such injury aggravated his right knee 
arthritis making it more difficult for him to function on the 
left side.  See Dr. J.F.P. Letter dated February 2, 2005.  
Dr. J.F.P. also stated that the aggravation to the Veteran's 
right knee "probably aggravated the arthritis on the left 
side as well."  See id.  Conversely, the record contains an 
opinion from a May 2005 VA examination which states that the 
Veteran's "left knee with minimal degenerative joint disease 
is not likely due to his right knee condition."  Although 
such opinion appears to address the issue of aggravation, the 
Board was of the opinion that further clarification was 
needed in light of the February 2005 statement from Dr. 
J.F.P.  In this regard, no rationale was given for the 
negative opinion provided in the May 2005 VA examination.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  
And while the February 2005 private opinion provided a 
rationale for the positive opinion regarding aggravation, it 
used more speculative language (e.g., "probably 
aggravated").  See Obert v. Brown, 5 Vet. App. at 30, 33 
(1993) (a medical opinion expressed in terms of "may," also 
implies "may or may not" and is too speculative to 
establish a plausible claim).  

The Board therefore remanded this appeal in June 2007 for a 
more specific opinion regarding the issue of aggravation.  A 
review of the resultant May 2008 examiner's opinion, however, 
reflects that an opinion was only provided as to the issue of 
whether right knee degenerative osteoarthropathy caused or 
contributed to cause the Veteran's left knee arthritis.  
Seeing as the opinion did not address the likelihood of the 
scenario proposed by Dr. J.F.P., the Board remanded the 
appeal in November 2008 for another opinion.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  The December 2008 VA 
examination report of record again fails to provide a 
response to the Board's specific request regarding the 
likelihood that the Veteran's left knee arthritis was 
aggravated by his service-connected right knee disability.  
Rather, it provides another opinion that the Veteran's left 
knee is "less likely as not caused by or a result of the 
right knee," based on statements by the Veteran that his 
left knee problems started following his work injury.  See VA 
Examination Report dated in December 2008.  

As of the date of this decision, the Board has twice 
requested an opinion which specifically addresses the 
likelihood that the Veteran's left knee arthritis was further 
aggravated by his service-connected right knee disability, 
and has twice been provided with an opinion which only 
addresses direct causation.  Moreover, neither opinion makes 
any attempt to respond to and/or discredit Dr. J.F.P.'s 
February 2005 opinion that the 1994 injury aggravated the 
Veteran's right knee disability, thereby leading to 
aggravation of preexisting left knee arthritis.  Finally, 
since the Board's June 2007 Remand, additional evidence has 
been associated with the file that tends to support Dr. 
J.F.P.'s conclusion.  Specifically, a VA primary care 
treatment record obtained indicates that the Veteran has 
right knee pain from an injury in the military and "left 
knee [pain] probably at least in part from favoring the right 
knee."  See VA Primary Care Treatment Record dated April 17, 
2007.  See also VA Examination Report dated in May 2005 (the 
Veteran walked with a limp on the right side); VA Examination 
Report dated in May 2008 (the Veteran favors his right leg). 

In the absence of any further evidence of record on this 
subject, the Board finds that the evidence is in equipoise as 
to the issue of whether the Veteran's left knee degenerative 
arthritis has been chronically worsened by his service-
connected right knee disability.  In this regard, the record 
contains only vague and unsupported negative opinion(s) and 
two positive opinions which provide rationales but rely on 
more speculative language in providing their opinions.  Under 
these circumstances, and with consideration of the benefit of 
the doubt rule, the Board finds that the Veteran's appeal 
should be granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for left knee degenerative 
arthritis as secondary to service-connected right knee 
degenerative osteoarthropathy is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


